 1
 2
 3
 4
 5
 6
 7
 8                      UNITED STATES DISTRICT COURT
 9                    CENTRAL DISTRICT OF CALIFORNIA
10                                  WESTERN DIVISION
11   SYLEE CASTLE,                           )   Case No. 2:18-CV-01538-JVS (JDE)
                                             )
12                     Plaintiff,            )
                                             )   ORDER ACCEPTING FINDINGS
13                      v.                   )
                                             )   AND RECOMMENDATION OF
14   L. SPRINGS,                             )   UNITED STATES MAGISTRATE
                                             )   JUDGE
                                             )
15                     Defendants.           )
                                             )
16
17
           Pursuant to 28 U.S.C. § 636, the Court has reviewed the records on file,
18
     including Defendant’s Motion for Order Revoking Plaintiff’s In Forma
19
     Pauperis (“IFP”) Status (Dkt. 32, “Motion”), the Request for Judicial Notice
20
     in Support of the Motion (Dkt. 33), Plaintiff’s Non-Opposition to the Motion
21
     (Dkt. 34), and the Report and Recommendation of the assigned United States
22
     Magistrate Judge (Dkt. 36). No party has filed any written objections to the
23
     report. The Report and Recommendation is therefore approved and accepted.
24
           IT IS HEREBY ORDERED that:
25
           1.    The Motion is GRANTED;
26
           2.    Plaintiff’s IFP Status is REVOKED and the order granting IFP
27
                 Status (Dkt. 9) is VACATED;
28
 1        3.    Unless Plaintiff pays to the Clerk of the Court the unpaid balance
 2              of the full filing fee, that is, $237.00, within thirty (30) days from
 3              the date of this Order, this action shall be dismissed without
 4              prejudice.
 5
 6
     Dated: April 15, 2019
 7
 8                                               ______________________________
                                                 JAMES V. SELNA
 9
                                                 United States District Judge
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                             2
